EXHIBIT 10.1
 
TRACK UTILIZATION AGREEMENT
 
    This Track Utilization Agreement (this "Agreement") is made and entered into
as of September 16, 2013 (the “Effective Date”), by and between Arizona &
California Railroad Company, a Delaware corporation ("ARZC"), with its principal
office located at 1301 California Ave., Parker, AZ 85344, and Cadiz Real Estate,
LLC, a Delaware limited liability company ("Cadiz"), with its principal offices
located at 550 South Hope Street, Suite 2850, Los Angeles, California 90071
(collectively "Parties").
 
RECITALS
 
    WHEREAS, ARZC operates a railroad line between points near Cadiz and Freda,
San Bernardino County, California (Mile Posts 144.0 and 189.0, respectively), as
described on Exhibit “A” which is attached hereto and incorporated herein by
reference (the “Property”); and
 
    WHEREAS, pursuant to a certain Longitudinal Lease Agreement (the “Lease
Agreement”) dated September 17, 2008, Cadiz leased from ARZC portions of the
Property (defined in the Lease Agreement, as amended, as the “Premises”) and
certain appurtenances related to the Premises (defined in the Lease Agreement,
as amended, as the “Facilities”); and
 
    WHEREAS, in connection with the use of the Premises and the operation of the
Facilities, Cadiz leased from ARZC, and ARZC granted to Cadiz, certain
non-exclusive interests in the surface of the Property (defined in the Lease
Agreement, as amended, as the “Access Areas”) in consideration for compensation
and Cadiz’s agreement to provide water and other benefits to ARZC; and
 
    WHEREAS, consistent with early direction by ARZC and Paragraph 17 of the
Lease Agreement whereby Cadiz is to provide ARZC water for railroad purposes,
the Lease was previously amended by the Parties in December 2011 (the “Lease
Amendment”) to more specifically clarify (i) the Parties’ agreement that ARZC
will be entitled to certain identified uses of the Facilities and improvements
constructed within the Premises, and (ii) ARZC’s intent to permit Cadiz to
operate a steam-powered excursion train using passenger terminals located on the
Property, provided that certain assurances could be provided to ARZC and subject
to (1) Cadiz conducting due diligence to insure that the Facilities and
improvements are suitable for Cadiz’s proposed use; (2) Cadiz applying for
approvals, if any, for its intended location of the related facilities wholly on
Cadiz Property; and (3) environmental review, if any, that may be required for
this purpose; and
 
    WHEREAS, the Santa Margarita Water District (“SMWD”) caused the preparation
of an Environmental Impact Report (“EIR”) and the completion of environmental
review for the Cadiz Water Conservation, Recovery and Storage Project (“Water
Project”) that would use the Property to convey water from Cadiz Property to the
Colorado River Aqueduct (“CRA”) and to ARZC specifically for railroad purposes,
including but not limited to fire suppression, future transloading and the
operation of a steam powered locomotive; and
 
    WHEREAS, SMWD determined that there were no significant environmental
impacts attributable to the ongoing operation of the Water Project and the
conveyance of water to the CRA and to ARZC; and
 
    WHEREAS, Cadiz intends to evaluate the feasibility of developing additional
facilities including a cultural and historical center and will conduct due
diligence during this period, including but not limited to reviewing site plans,
conducting field studies, and establishing and planning designs for the location
of a cultural and historical center wholly on Cadiz’s Fenner Valley property. If
as a result of due diligence, developing the facilities will be feasible, Cadiz
intends to apply for any required approvals to establish a cultural and
historical center at Cadiz’s Fenner Valley property to promote the historical
significance of the ARZC rail route and the influence of the railroad on San
Bernardino County and the development of the west; and
 
    WHEREAS, consistent with its objectives, Cadiz intends to evaluate the
feasibility of the operation of the steam train and related facilities and
conducting programs to educate the public and will conduct due diligence during
this period. If as a result of due diligence, developing the facilities will be
feasible, Cadiz intends to operate year-round facilities and programs to educate
the public on the role of steam railroads in the growth of the United States and
the development of the mid-Mojave region, which facilities and programs will
feature a steam powered excursion train operating under the name “Cadiz
Southeastern Railway” (the “Cadiz Railway” or the “Project”);
 
    WHEREAS, ARZC believes that Cadiz’s operation of the Cadiz Railway will be a
historically significant attraction and legacy educational benefit that will
contribute to the local economies and that will provide patrons with a means to
safely experience the desert climate without causing any significant
environmental impacts;
 
    WHEREAS, ARZC is the legal owner of the railroad track known as
“Cadiz-Parker Mainline” situated on the Property (the “Track”);
 
    WHEREAS, the Parties desire to set forth the principal terms of an agreement
with respect to the due diligence, design, construction, maintenance and
operation of certain facilities, and financial terms whereby Cadiz would operate
the Cadiz Railway on the Track and ARZC will  provide to Cadiz certain services
and facilities described in this Agreement in furtherance of the Project and to
authorize required preparatory investigation  prior to applying for required
permits for any improvements that will occur wholly on Cadiz’s Fenner Valley
property, if any, along with any environmental review if required once operating
scenarios have been determined and if and only if the Parties are in mutual
agreement as to all material terms;
 
    NOW, THEREFORE, in consideration of the foregoing Recitals, which Recitals
are incorporated herein by this reference, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
for the mutual covenants contained herein, the parties hereby agree as follows:
 
DEFINITIONS
 
    A.           "Discretionary Permits" means any and all federal, state and
local governmental permits and any governmental or regulatory approvals, other
than those permits and approvals that are non-discretionary or ministerial in
nature, that may be required or desirable, as determined by the Parties in their
reasonable judgment, (i) to develop, implement and/or utilize the Project, (ii)
to establish the Facilities, (iii) to effect any provision of or action
contemplated under this Agreement, and (iv) to obtain any CEQA documentation,
review and/or approvals (including, the final adjudication of any legal
challenges thereto) if any is required for the improvements that will occur
wholly on Cadiz’s Fenner Valley Property.


TERMS OF AGREEMENT
 
    1.           The Parties’ hereby confirm that the Lease Agreement and the
Lease Amendment shall remain in full force and effect and are not amended or
otherwise affected by this Agreement except to the extent expressly stated in
this Agreement by reference to the Lease Agreement or Lease Amendment.
 
    2.           Cadiz hereby agrees as follows:
 
       (a)           To evaluate the feasibility of developing a Cadiz Railway
and associated facilities and a cultural and historical center by, among other
things, conducting due diligence review during the investigatory stages set
forth in Paragraph 5 of this Agreement.  Due diligence includes, but is not
limited to, evaluating the existing facilities and proposed sites for related
facilities, conducting testing and monitoring of the steam train, inspecting the
Track, reviewing site plans, conducting field studies, and establishing and
planning designs. This period will also be used to assess other potential
environmental, title, physical and economic aspects of the Project.
 
       (b)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall develop and maintain the Infrastructure to the extent required to operate,
maintain and store the Cadiz Railway and to operate the Project (other than
facilities owned by ARZC which the Parties mutually agree are not a part of the
Project) at its sole expense.  For purposes of the preceding sentence, (i)
"Infrastructure" means the Tracks associated with the Project, bridges, roadbed
and right-of-way, and station facilities owned, leased or operated by Cadiz,
including the signals and other structures and mechanisms that are track-related
or are used for the movement or control of the Cadiz Railway (but not including
any rolling stock, maintenance, servicing or fueling facilities); and (ii) Cadiz
shall only be responsible for the costs incurred to develop and maintain the
Infrastructure that would not have been incurred if the Cadiz Railway and the
Project did not operate on the Tracks.  With the prior written consent of ARZC,
Cadiz may make improvements to the Infrastructure as needed to increase the
Track speed and to otherwise make the Track suitable for the operation of the
Project.
 
       (b)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall provide safe operating locomotives and passenger cars, qualified train
operating crews, ticketing and reservation services, interpretive services,
adequate personnel for excursion passenger control on and off the train and
during passenger boarding and de-boarding, and to maintain and fuel the
locomotives and cars solely associated with the Project.  All equipment operated
by Cadiz will meet all FRA, NPS, ADA and other applicable laws and regulations
concerning operating and safety standards.  Equipment to be used in the
operation of the Project will include one or two steam locomotives and a maximum
of twelve passenger cars (unless additional cars are authorized by mutual
agreement of the Parties).  All locomotives will be equipped with radio
communications with capability of operating on ARZC frequencies.  Cadiz will
provide to Cadiz crew members radios which are capable of operating on ARZC
frequencies.  All ARZC and Cadiz on-rail communications will be conducted in
strict accordance with applicable FRA standards.
 
       (c)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall provide the Infrastructure improvements as necessary to load and unload
passengers at Parker, Rice, Cadiz, and any other locations at which passenger
ingress and egress will occur.  Any additional facilities required to operate
the Project will be provided or constructed by Cadiz as necessary at mutually
agreeable locations.
 
       (d)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, and in the
event any federal, state or local agency with jurisdiction over ARZC, the
activities or services related to the Cadiz Railway, the Tracks or the
Infrastructure passes, issues or imposes any statute, regulation, ordinance or
order or ruling that (i) is/are enforceable against Cadiz or (ii) enforceable
against ARZC and (iii) has a financial impact on any obligation of ARZC
hereunder, then Cadiz shall be responsible for the expenses incurred by ARZC in
its compliance with such statute, regulation, ordinance, order or ruling that
are due to the presence of the Cadiz Railway.  Cadiz and ARZC agree to work
cooperatively to determine whether any exemption, exception or defense available
to Cadiz applies and, if so, to assert the exemption, exception or defense in a
timely manner.
 
       (e)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall provide all staffing required to carry out the objectives of this
Agreement and to operate the Project, including qualified steam locomotive
engineers and firemen, qualified train personnel and conductors, and sufficient
staff for all public contact, ticketing, reservation, orientation,
interpretation, and public safety services.  All Cadiz Hour of Service employees
and volunteers will be GCOR-qualified.  ARZC must approve of the trainer and
training methods.  Cadiz will provide a supervisor of Locomotive Engineers and
Conductors who can qualify Cadiz crews. The designates SLE/STC will be
acceptable to ARZC and will work jointly with ARZC to ensure all crews are
properly trained and qualified.
 
       (f)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall assume responsibility for the expense related to all construction,
maintenance, repair and inspections of the Track used in connection with the
Project, in accordance with 49 CFR, Parts 213.1 through 213.241.  Such expense
includes equipment re-railing, track repair and cleanup of any associated damage
involving Cadiz equipment and operations. Cadiz will agree to reimburse ARZC
Cadiz’s proportionate share, based on the relative Track usage by each of the
Parties during the immediately preceding calendar year, for the operation of a
sperry, geometry or other like equipment to inspect the condition of the Track
at mutually agreeable frequencies, but not less than three times a year for the
sperry car and once a year for the geometry car.  If an inspection discloses
that any construction, maintenance or repair of the Track is required, the
Parties will agree on the allocation of cost therefor, and if the Parties cannot
agree after good faith efforts to do so, the cost therefor will be allocated by
the personnel conducting the inspection based on such personnel’s determination
of responsibility for the damage or other condition requiring the construction,
maintenance or repair, and if such personnel fails to do so, the cost therefor
shall be allocated between the Parties based upon their relative Track usage
during the five-year period ending on the last day of the most recently ended
calendar year.  For purposes of this paragraph, Track usage will be based upon
ton or car miles travelled, as mutually agreed to by the Parties.
 
       (g)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall inspect the Track to meet the FRA standards for the operation of the Cadiz
Railway at the highest speeds possible for the class of track inspected.  Until
bridge ratings are verified, the loading produced by steam locomotive axle
weight spacing and speed shall not exceed 286 loading at full diesel impact plus
20%.
 
       (h)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, Cadiz
shall provide water for the operation of the Steam Engines and for fire
suppression at agreed upon locations along the Track at its sole expense.
 
       (i)           That if the Project proceeds based on the results of the
due diligence and after the acquisition of all Discretionary Permits, no cars
containing hazardous waste or hazardous materials may be stored by Cadiz on the
Property.  Fuel and lubricants, both new and used, required for the operation of
the steam train shall not be considered hazardous for purposes of this
paragraph.
 
    In addition to the covenants and agreements made herein by Cadiz, and as
additional consideration for the services and other resources that ARZC has
agreed to provide if the Project proceeds, Cadiz agrees to pay to ARZC, not less
often than annually, an amount equal to the greater of (A) an amount equal to
one and one-half percent (1.5%) of the annual gross revenues   (the “Percentage
Payment”) attributable to the conveyance of water through the pipeline installed
by Cadiz on the Property pursuant to the Lease Agreement, and (B) an amount
equal to Two Hundred Fifty Dollars ($250.00) (the “Excursion Payment”) for each
roundtrip train excursion event occurring during the year.  However, the
Percentage Payment or the Excursion Payment provided herein for any calendar
year shall not exceed Five Hundred Thousand Dollars ($500,000) in 2015 dollars,
and adjusted annually by the consumers price index (“CPI”) for San Bernardino
County.  To illustrate the application of the preceding sentence, if gross
revenues attributable to the conveyance of water is $40,000,000 and the Cadiz
Railway runs 78 roundtrip train excursions during a year, the additional payment
would be $600,000, but reduced to $500,000 on the basis of the “not to exceed”
limitation.  The Percentage Payment and the Excursion Payment shall each be
calculated on a calendar year basis within thirty (30) days after December 31
each year and the additional payment due pursuant to this Paragraph 5 shall be
paid before the end of February.  The calculation of any additional payment due
after this Agreement terminates shall be prorated for such final year.
 
    3.           If the Project proceeds based on the results of the due
diligence and after the acquisition of all Discretionary Permits, ARZC hereby
agrees as follows:
 
       (a)           ARZC will permit access to the Track, the Cadiz wye, the
Rice yard and Rice wye, and a mutually agreeable segregated area within the
Parker yard right-of-way for Cadiz personnel and the members of the public as is
necessary for the operation of the Project.  Cadiz will be allowed to operate
the Cadiz Railway on a daily or weekly basis, as mutually agreed.
 
       (b)           ARZC will allow Cadiz reasonable access to ARZC’s
Infrastructure as needed by Cadiz in connection with the Project, including the
completion of any due diligence.
 
       (c)           ARZC will advise Cadiz of its intention to alter Track
conditions, operations or structures as they exist at the execution of this
Agreement.  ARZC will notify Cadiz of any track work that will adversely affect
the operation of the Cadiz Railway, allowing  a reasonable amount of time for
review and comment.  ARZC will make all reasonable attempts to schedule
construction and maintenance activities in such a way as to not interfere with
or interrupt rail operations.
 
       (d)           ARZC will be responsible for the dispatching obligations
relating to control and movement of the trains over the Track.  Cadiz will pay
for all dispatch charges related to the Project.  ARZC will comply with all
applicable governmental rules and regulations.
 
    4.           The Parties’ respective commitments and obligations provided
above are subject to the completion of the investigatory stage set forth below,
the acquisition of all Discretionary Permits applicable to the operation of the
Cadiz Railway and related facilities, and compliance with all laws, including
completion of environmental review.  To the extent required by law, the
anticipated development on Cadiz’s Fenner Valley property may be subject to
environmental review, if any, in accordance with the California Environmental
Quality Act (CEQA) and any applicable law. The Parties acknowledge that any
modifications to that portion of the Cadiz Railway and related facilities
existing wholly on Cadiz’s Fenner Valley property and resulting from compliance
with CEQA may necessitate amendments to this Agreement in a mutually acceptable
manner. In no event shall the Parties be required to implement any part of the
Project prior to the acquisition of all permits and compliance with all laws if
such compliance is required. Each of the Parties reserves the discretion to
approve or disapprove additional or different terms, provided both Parties agree
to use their best good faith efforts to change the terms of this Agreement to
take into account changed circumstances, changes in operations, and changes in
laws or regulations, with the objective of maintaining and continuing the
operation of the Cadiz Railway.
 
    5.           The Parties hereby agree that prior to commencing operation of
the Cadiz Railway, Cadiz, as the Cadiz Railway operator, needs to take steps to
determine what activities must be taken to establish, operate and market the
Cadiz Railway and its supporting Infrastructure on the Property and that such
steps will require multiple visits to the Property by Cadiz’s employees, agents,
representatives and contractors.  Any entry onto the Property by Cadiz, its
employees, agents, representatives or contractors that require inspection or
work near or adjacent to any Track shall require not less than 72 hours prior
notice to ARZC’s General Manager (or other designee if requested by ARZC) in
order to ensure ARZC is aware of Cadiz’s activities on the Property.  Any
“flagging” services determined at ARZC’s sole discretion to be necessary by ARZC
shall be at Cadiz’s sole expense.  ARZC will allow Cadiz to train and provide
its own flagmen for protection against rail equipment and will allow Cadiz to
use the ARZC Roadway Worker Protection program as a basis for any training of
employees and contractors that would be subject to the provisions of that plan.
ARZC will, as needed to protect the Infrastructure, provide a representative to
ensure all flagmen and contractors are properly protecting the
Infrastructure.  Safety of personnel, property, rail operations and the public
is of paramount importance in the entry onto the Property pursuant to this
Agreement.  As reinforcement and in furtherance of overall safety measures to be
observed by Cadiz, its employees, agents, representatives or contractors (and
not by way of limitation), the following special safety rules shall be followed:
 
       (a)            Cadiz shall keep the Property free from safety and health
hazards and ensure that its employees, agents, representatives or contractors
are competent and adequately trained in all safety and health aspects before
entering the Property.  Cadiz shall have proper first aid supplies available so
that prompt first aid services can be provided to any person that may be
injured.  Cadiz shall promptly notify ARZC of any U.S. Occupational Safety and
Health Administration reportable injuries occurring to any person that may arise
while on the Property.
 
       (b)           The employees, agents, representatives or contractors of
Cadiz shall be suitably dressed to perform their duties safely and in a manner
that will not interfere with their vision, hearing or free use of their hands or
feet.  Only waist length shirts with sleeves and trousers that cover the entire
leg are to be worn.  If flare-legged trousers are worn, the trouser bottoms must
be tied to prevent catching.  The employees should wear sturdy and protective
work boots and at least the following protective equipment:
 
          (i)           Protective headgear that meets American National
Standard-Z89.1-latest revision.  It is suggested that all hardhats be affixed
with Cadiz’s or its agent’s, representative’s or contractor’s company logo or
name;
 
          (ii)           Eye protection that meets American National Standard
for occupational and educational eye and face protection, Z87.1-latest revision;
and
 
          (iii)           Hearing protection which affords enough attenuation to
give protection from noise levels that will be occurring on the Property.
 
       (c)           All motorized construction equipment provided or leased by
Cadiz shall be equipped with audible back-up warning devices.  If in the opinion
of ARZC’s representative, Cadiz or any of its employees’, agents’,
representatives’ or contractors’ construction equipment is unsafe for use on the
Property, Cadiz, at the request of ARZC’s representative, shall remove such
construction equipment from the Property.
 
       (d)           Cadiz agrees to perform its inspection and other activities
in accordance with the GWI Code of Ethics and Conduct, and the applicable
Contractor Safety Rules, each located online at http://www.gwrr.com.
 
       (e)           Crossing of any Track by any equipment must be done at
approved locations and must be over full depth timbers, rubber, etc.  Any
equipment with steel wheels, lugs or tracks must not cross steel rails without
aid of rubber tires or other approved protection.
 
       (f)           Cadiz and ARZC agree that time is of the essence for Cadiz
to complete the aforementioned activities in order for Cadiz to commence
operation of the Cadiz Railway, as further set forth in this Agreement.
 
    6.           (a)           For the activities requiring Cadiz’s agents and
business invitees entry onto the Property during the term of this Agreement,
Cadiz releases ARZC along with its insurers, parents, affiliates and
subsidiaries, and their respective officers, directors, employees, invitees,
agents and contractors (each, an “ARZC Indemnitee”), and waives any right to ask
for, or demand damages, costs or other expenses from such persons, if such
damages, costs or expenses would not have occurred but for the activities or
presence of Cadiz, its employees, agents, representatives or contractors on the
Property, and regardless of whether caused or attributable to the fault,
failure, negligence, strict liability, acts or omissions of any ARZC Indemnitee
and, Cadiz shall also defend, indemnify and hold harmless each ARZC Indemnitee,
irrespective of any negligence or fault of any ARZC Indemnitee, excepting only
in the event of gross negligence or willful misconduct on the part of such ARZC
Indemnitee, from any and all Losses for injuries to or death of, or property
damage to any person on or off the Property and arising, whether caused directly
or indirectly, from such presence or activities.
 
       (b)           Cadiz acknowledges that the freight operations or other
operations of ARZC on the Property, and being present on the Track or Property,
and near or aboard excursion trains involves risk, and Cadiz, as part of the
consideration for this Agreement, will release ARZC along with its insurers,
parents, affiliates and subsidiaries, and their respective officers, directors,
employees, invitees, agents and contractors, and will waive any right to ask
for, or demand damages, costs or other expenses from such persons, if such
damages, costs or expenses would not have occurred but for the operation or
presence of the Cadiz Railway, and regardless of whether caused or attributable
to the fault, failure, negligence, strict liability, acts or omissions of any
ARZC Indemnitee and/or otherwise.  Therefore, during the term of this Agreement,
Cadiz also shall covenant and agree to protect, defend, indemnify and hold
harmless each ARZC Indemnitee, from and against any and all damages, costs or
expenses resulting from any and all Losses, that would not have arisen but for
the operation or presence of the excursion trains, including but not limited to
costs and expenses arising from: (i) any failure by Cadiz to perform any of the
agreements, terms, covenants or conditions contained in this Agreement; (ii) any
bodily injury, death or property loss or damage to Cadiz’s employees, invitees
(including but not limited to ticketed passengers, persons waiting to buy
tickets or persons on the Property for the purpose of observation, but expressly
excluding trespassers and any other unauthorized visitors) or agents; (iii) any
bodily injury, death or property loss to passengers who enter or are preparing
to enter Cadiz’s or ARZC’s facilities, property, tracks or trains or any bodily
injury, death or property loss or damage sustained by Cadiz; (iv) any bodily
injury, death or property loss to third parties adjacent to the Property caused
by Cadiz, its employees, invitees or agents; or (v) any bodily injury, death or
property loss to any ARZC Indemnitee; in each case whether such damages, costs
or expenses be suffered or sustained by any ARZC Indemnitee directly, or
suffered or sustained by other persons or corporations, including but not
limited to Cadiz, its employees, invitees, agents, or be suffered by passengers
who may seek to hold either any ARZC Indemnitee liable therefore; and in each
case regardless of whether caused or attributable to the fault, failure,
negligence, strict liability, acts or omissions of any ARZC Indemnitee.
 
       (c)           The party seeking indemnification hereunder shall promptly
notify the indemnifying party in writing of any Loss and cooperate with the
indemnifying party at the indemnifying party's sole cost and expense.  The
indemnifying party shall immediately take control of the defense and
investigation of such Loss and shall employ counsel of its choice to handle and
defend the same, at the indemnifying party's sole cost and expense.  The
indemnifying party shall not settle any Loss in a manner that adversely affects
the rights of the indemnified party without the indemnified party's prior
written consent, which shall not be unreasonably withheld or delayed.  The
indemnified party's failure to perform any obligations under this Paragraph 6
shall not relieve the indemnifying party of its obligations under this Paragraph
6 except to the extent that the indemnifying party can demonstrate that it has
been materially prejudiced as a result of such failure.  The indemnified party
may participate in and observe the proceedings at its own cost and expense.
 
       (d)           For purposes of this Paragraph 6, the term “Losses” shall
mean all actions, losses, damages, detriments, fines, penalties, suits, claims,
demands, judgments, settlements, expenses, costs and charges of any kind or
nature, including reasonable counsel, investigator and expert fees.
 
       (e)           For the avoidance of any doubt, the language in
subparagraph (b) above is not intended to be exclusive concerning the assumption
of risk by Cadiz.
 
    7.           The following insurance coverages shall be obtained by Cadiz as
indicated:
 
       (a)           To secure and maintain in effect continuously during the
term of this Agreement (i) Comprehensive General Liability insurance against
claims occasioned by actions or omissions of Cadiz, its agents, representatives
or contractors and their respective employees, in carrying out the activities
and operations authorized hereunder and such insurance shall be in an amount
commensurate with the degree of risk and the scope and size of such activities
authorized herein, but in any event not less than $5,000,000 per incident, and
includes a waiver of subrogation in favor of the entities listed in subparagraph
(f)(iii) below, (ii) Workmen's Compensation Insurance with minimum limits of not
less than $1,000,000 Bodily Injury by Accident, Each Accident; $1,000,000 Bodily
Injury by Disease, Policy Limit; $1,000,000 Bodily Injury by Disease, Each
Employee, and includes a waiver of subrogation in favor of the entities listed
in subparagraph (f)(iii) below, (iii) Commercial Automobile Insurance for all
owned, non-owned and hired vehicles with a combined single limit of not less
than $1,000,000 for Bodily Injury and Property Damage Liability and such policy
shall be endorsed to provide waiver of subrogation in favor of the entities
listed in subparagraph (f)(iii) below, and (iv) Railroad Protective Public
Liability and Property Damage Liability Insurance with limits of $2,000,000 per
occurrence, $6,000,000 annual aggregate.
 
       (b)           To secure and maintain in effect continuously (taking into
account renewals), during the term of this Agreement, a policy of Railroad
Protective Liability (“RPL”) Insurance in the amount of at least Fifty Million
Dollars ($50,000,000.00), single-limit bodily injury and/or property damage
combined for any and all injuries or death arising out of all persons in any one
occurrence, and/or damages to or destruction of private property, including the
loss of use thereof, per occurrence for bodily injury and/or property damage
combined.  Such RPL policy must include third party property damage coverage for
damage to the Property and anything thereon.  Such RPL policy may not include a
self-insured retention, or deductible, of more than Fifty Thousand Dollars
($50,000).  An Umbrella policy may be utilized to satisfy the required limits of
liability under this paragraph.  In addition, Cadiz shall secure and maintain
workers compensation and employers’ liability insurance for any employee or
independent contractor it employs along with Commercial Automobile and
Commercial Liability coverages in the manner as provided for in subparagraph (a)
above or enough coverages and with such limits (including deductibles) as ARZC
deems necessary.
 
       (c)           All insurance policies required to be obtained hereunder
shall be secured from and maintained by companies authorized to issue such
policies in the State of Arizona or the State of California, and policies shall
fully comply with laws of the State of Arizona and the State of California as
such pertain to the scope of the policies.
 
       (d)           Promptly following commencement of construction and after
the execution of this Agreement by both parties, Cadiz shall furnish ARZC with
copies of the complete, original insurance policies and Certificates of
Insurance giving evidence of existence of the required insurance policies in
subparagraph (a) above, Cadiz shall furnish ARZC with copies of the complete,
original insurance policies and Certificates of Insurance giving evidence of
existence of the required insurance policies in subparagraph (b) above.  All of
said policies shall be with insurers having A.M. Best ratings of not less than
A-VII.  Cadiz shall endeavor to cause such certificates to include a provision
that 30 days advance notice to all insureds is required before cancellation or
material change (including but not limited to any decrease in the amount of
coverage). Under no circumstances shall Cadiz permit anyone to enter upon the
Property prior to ARZC having received, reviewed and approved such Certificates
of Insurance.
 
       (e)           All insurance policies required by this Paragraph 7 shall
be in a form acceptable to ARZC, and be in effect with paid-up premiums and
documentation of required insurance policies on file with ARZC.
 
       (f)           All insurance policies required by this Paragraph 7, shall
be specifically endorsed to:
 
          (i)           delete any and all exclusions involving Cadiz’s
activities or operations on or within fifty (50) feet of railroad property or
operations;
 
          (ii)           be primary and non-contributory;
 
          (iii)           add the following entities and their affiliates
(including their respective employees, officers and directors) as named
insureds:


ARIZONA & CALIFORNIA RAILROAD COMPANY, and
GENESEE & WYOMING INC.

          (iv) include contractual liability coverage whereby Cadiz’s covenants
and agreements to indemnify the ARZC Indemnitees are brought within the coverage
of said policy; and
 
          (v) Cadiz, on behalf of itself and its insurers, acknowledges and
agrees to a Waiver of Subrogation in favor of each of the entities listed under
subparagraph 9(f)(iii) on said policies.
 
       (g)           Furnishing of insurance by Cadiz shall not limit Cadiz’s
liability under this Agreement, but shall be additional security therefor.  The
fact that insurance is obtained by Cadiz will not be deemed to release or
diminish Cadiz’s liability, including, without limitation, liability under the
indemnity provisions of this Agreement.  Damages recoverable by the ARZC
Indemnitees from Cadiz or any third party will not be limited by the amount of
the required insurance coverage.
 
    8.           This Agreement shall commence as of the Effective Date and
shall continue thereafter for a period that is coterminous with the Lease
Agreement, as amended, unless sooner terminated by mutual agreement of the
Parties.
 
    9.           The relationship between the Parties is that of independent
contractors.  Nothing contained in this Agreement shall be construed as creating
any agency, partnership, joint venture or other form of joint enterprise,
employment or fiduciary relationship between the Parties, and neither party
shall have authority to contract for or bind the other Party in any manner
whatsoever.
 
    10.         Neither Party shall issue or release any announcement,
statement, press release or other publicity or marketing materials relating to
this Agreement, or otherwise use the other Party's trademarks, service marks,
trade names, logos, symbols or brand names, in each case, without the prior
written consent of the other Party, which shall not be unreasonably withheld or
delayed.
 
    11.         This Agreement is for the sole benefit of the Parties and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Agreement.
 
    12.         This Agreement may only be amended, modified or supplemented by
an agreement in writing signed by each Party hereto.  No waiver by any Party of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving.  Except as otherwise set forth in
this Agreement, no failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 
    13.         If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
    16.         This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California without giving effect to any
choice or conflict of law provision or rule (whether of the State of California
or any other jurisdiction) that would cause the application of Laws of any
jurisdiction other than those of the State of California.  Any legal suit,
action or proceeding arising out of or related to this Agreement shall be
instituted exclusively in the federal courts of the United States or the courts
of the State of California in each case located in the County of San Bernardino,
and each party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding.
 
    17.         In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either Party hereto
against the other Party arising out of or related to this Agreement, the
prevailing Party shall be entitled to recover its reasonable/actual attorneys'
fees and court costs from the non-prevailing Party.
 
    18.         This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
 
    19.         Neither Party may assign, transfer or delegate any or all of its
rights or obligations under this Agreement, without the prior written consent of
the other Party.  Any attempted assignment, transfer or other conveyance in
violation of the foregoing shall be null and void.  The paragraphs of this
Agreement that are intended to be binding shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns.
 
    20.         This Agreement, together with documents incorporated herein by
reference, constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter.
 
    21.          All notices or other communications required by this Agreement
shall be delivered by personal delivery or Certified Mail, return receipt
requested, to the intended recipient at the following address:
 
       If to ARZC:                          Arizona & California Railroad
Company
Attn: General Manager
1301 California Avenue
Parker, AZ  85344


With a copy to:                     Arizona & California Railroad Company
c/o Genesee & Wyoming, Inc.
Attn: General Counsel
20 West Avenue
       Darien, CT 06820
 
If to Cadiz:                             Cadiz Real Estate, L.L.C.
550 South Hope Street, Suite 2850
Los Angeles, CA  90071


With a copy to:                     Michelle Pickett
Brownstein Hyatt Farber Schreck, LLP
21 East Carrillo Street
Santa Barbara, CA 93101

    Notices shall be deemed effective upon receipt or rejection only.  The
foregoing addresses shall be used for notice until such time as the Parties
provide notice as required herein of a new address for giving notice.
 
    22.         The parties acknowledge and agree that this Agreement is not
intended to be a binding agreement as to any matters outside of its limited
scope, but merely a statement of their mutual understandings in principle, and
that by execution hereof, neither of them shall have any legal obligations
whatsoever by reason of this Agreement other than as expressly and specifically
set forth above, including but not limited to Paragraphs 6 and 7.
 
    23.         Any clause that would be expected to survive termination of this
Agreement shall survive termination or expiration.
 
    IN WITNESS WHEREOF, the parties have placed their signatures as of the date
set forth above.
 
 

  "ARZC"       ARIZONA & CALIFORNIA RAILROAD COMPANY, a Delaware corporation   
    By:  /s/ J. Bradley Ovitt   Its:  SVP    Dated:  September 16, 2013         
  "CADIZ"       CADIZ REAL ESTATE, LLC, a Delaware limited liability company   
    By:  /s/ Timothy J. Shaheen   Its:  CEO    Dated:  September 16, 2013     

 
          

 


 
EXHIBIT “A”
 
LEGAL DESCRIPTION OF THE PROPERTY
 
All that certain property located in the County of San Bernardino, State of
California, as more particularly described as follows:
 
SECTION 1 OF TOWNSHIP 1 SOUTH, RANGE 19 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 6, 7 AND 8 OF TOWNSHIP 1 SOUTH, RANGE 20 EAST, SAN BERNARDINO BASE AND
MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTION 1 OF TOWNSHIP 1 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 5, 6, 8, 9, 17, 21, 22, 26, 27 AND 35 OF TOWNSHIP 1 NORTH, RANGE 19
EAST, SAN BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTION 31 OF TOWNSHIP 2 NORTH, RANGE 19 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 7, 8, 17, 21, 22, 26, 27 AND 35 OF TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN
BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 4, 5, 9, 10 AND 12 OF TOWNSHIP 2 NORTH, RANGE 17 EAST, SAN BERNARDINO
BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 30, 31 AND 32 OF TOWNSHIP 3 NORTH, RANGE 17 EAST, SAN BERNARDINO BASE
AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 3, 4, 10, 11, 14, 23 AND 24 OF TOWNSHIP 3 NORTH, RANGE 16 EAST, SAN
BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 19, 30 AND 32 OF TOWNSHIP 4 NORTH, RANGE 16 EAST, SAN BERNARDINO BASE
AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTIONS 5, 6, 8, 9, 14, 15, 23 AND 24 OF TOWNSHIP 4 NORTH, RANGE 15 EAST, SAN
BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTION 26 OF TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
SECTION 31 OF TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
BEGINNING AT A POINT IN THE WEST LINE OF SECTION TWENTY-FIVE (25) TOWNSHIP FIVE
(5) NORTH, RANGE FOURTEEN (14) EAST, SAN BERNARDINO BASE AND MERIDIAN, ONE
THOUSAND SIX HUNDRED FIFTY (1650) FEET, MORE OR LESS, NORTH OF THE SOUTHWEST
CORNER THEREOF;
 
THENCE SOUTH FORTY-ONE DEGREES FORTY-EIGHT MINUTES EAST (S 41° 48' E.) TWO
THOUSAND TWO HUNDRED (2200) FEET, MORE OR LESS, OVER WEST HALF OF SOUTHWEST
QUARTER (W1/2 OF S.W. 1/4) AND SOUTHEAST QUARTER OF SOUTHWEST QUARTER (S.E. 1/4
OF S.W. 1/4) OF SAID SECTION TO A POINT IN ITS SOUTH LINE ONE THOUSAND FIVE
HUNDRED (1500) FEET, MORE OR LESS, EAST OF THE SOUTHWEST CORNER THEREOF; ALSO
 
BEGINNING AT A POINT IN THE WEST LINE OF SECTION TWENTY-NINE (29), TOWNSHIP FOUR
(4) NORTH, RANGE SIXTEEN (16) EAST, SAN BERNARDINO BASE AND MERIDIAN, TWO
THOUSAND SEVEN HUNDRED (2700) FEET, MORE OR LESS, NORTH OF THE SOUTHWEST CORNER
THEREOF;
 
THENCE ON A ONE DEGREE (1°) CURVE TO THE RIGHT ONE THOUSAND SEVEN HUNDRED
TWENTY-THREE (1723) FEET, MORE OR LESS;
 
THENCE SOUTH THIRTY-NINE DEGREES THIRTY-SIX MINUTES EAST (S. 39° 36' E) TWO
THOUSAND (2000) FEET, MORE OR LESS, OVER SOUTHWEST QUARTER OF NORTHWEST QUARTER
(S.W. 1/4 OF N.W. 1/4) SOUTHWEST QUARTER (S.W. 1/4) AND SOUTHWEST QUARTER OF
SOUTHEAST QUARTER (S.W. 1/4 OF S.E. 1/4) OF SAID SECTION TO A POINT IN ITS SOUTH
LINE TWO THOUSAND FIVE HUNDRED FIFTY (2550) FEET, MORE OR LESS, EAST OF THE
SOUTHWEST CORNER THEREOF; ALSO
 
BEGINNING AT A POINT IN THE WEST LINE OF SECTION THIRTY-THREE (33), TOWNSHIP
FOUR (4) NORTH, RANGE SIXTEEN (16) EAST, SAN BERNARDINO BASE AND MERIDIAN, TWO
THOUSAND ONE HUNDRED (2100) FEET, MORE OR LESS, NORTH OF THE SOUTHWEST CORNER
THEREOF;
 
THENCE ON A ONE DEGREE (1°) CURVE TO THE LEFT TWO HUNDRED FIFTY (250) FEET, MORE
OR LESS;
 
THENCE SOUTH FORTY-NINE DEGREES TEN MINUTES EAST (S. 49° 10' E.) TWO THOUSAND
NINE HUNDRED FIFTY (2950) FEET, MORE OR LESS, OVER WEST HALF OF SOUTHWEST
QUARTER (W 1/2 OF S.W. 1/4) AND SOUTHEAST QUARTER OF SOUTHWEST QUARTER (S.E. 1/4
OF S.W. 1/4) OF SAID SECTION TO A POINT IN ITS SOUTH LINE TWO THOUSAND FOUR
HUNDRED FIFTY (2450) FEET, MORE OR LESS, EAST OF THE SOUTHWEST CORNER THEREOF;
ALSO
 
BEGINNING AT A POINT IN THE NORTH LINE OF SECTION TWENTY-FIVE (25), TOWNSHIP
THREE (3) NORTH, RANGE SIXTEEN (16) EAST, SAN BERNARDINO BASE AND MERIDIAN, TWO
THOUSAND ONE HUNDRED (2100) FEET, MORE OR LESS, WEST OF THE NORTHEAST CORNER
THEREOF;
 
THENCE SOUTH FORTY DEGREES FORTY-SEVEN MINUTES EAST (S. 40° 47' E.) THREE
THOUSAND ONE HUNDRED (3100) FEET, MORE OR LESS, OVER NORTH HALF OF NORTHEAST
QUARTER (N 1/2 OF N.E. 1/4) AND SOUTHEAST QUARTER OF NORTHEAST QUARTER (S.E. 1/4
OF N.E. 1/4) OF SAID SECTION TO A POINT IN ITS EAST LINE TWO THOUSAND FOUR
HUNDRED (2400) FEET, MORE OR LESS, SOUTH OF THE NORTHEAST CORNER THEREOF.
 
PARCEL 1: A STRIP OF LAND 200 FEET IN WIDTH OVER SECTION 16, TOWNSHIP 1 NORTH,
RANGE 19 EAST, SBBM, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS
SHOWN ON A MAP RECORDED IN BOOK 18, PAGE 18 OF MAPS, RECORDS OF SAN BERNARDINO
COUNTY, CALIFORNIA.
 
PARCEL 2: A STRIP OF LAND 200 FEET IN WIDTH OVER SECTION 16, TOWNSHIP 2 NORTH,
RANGE 18 EAST, SBBM, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS
SHOWN ON A MAP RECORDED IN BOOK 18, PAGE 19 OF MAPS, RECORDS OF SAN BERNARDINO
COUNTY, CALIFORNIA.
 
PARCEL 3: A STRIP OF LAND 200 FEET IN WIDTH OVER SECTION 36, TOWNSHIP 2 NORTH,
RANGE 18 EAST, SBBM, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS
SHOWN ON A MAP RECORDED IN BOOK 18, PAGE 20 OF MAPS, RECORDS OF SAN BERNARDINO
COUNTY, CALIFORNIA.
 
PARCEL 4: A STRIP OF LAND 200 FEET IN WIDTH OVER SECTION 16, TOWNSHIP 4 NORTH,
RANGE 15 EAST, SBBM, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS
SHOWN ON A MAP RECORDED IN BOOK 18, PAGE 19 OF MAPS, RECORDS OF SAN BERNARDINO
COUNTY, CALIFORNIA.
 
PARCEL 5: A STRIP OF LAND 200 FEET IN WIDTH OVER SECTION 36, TOWNSHIP 5 NORTH,
RANGE 14 EAST, SBBM, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS
SHOWN ON A MAP RECORDED IN BOOK 18, PAGE 17 OF MAPS, RECORDS OF SAN BERNARDINO
COUNTY, CALIFORNIA.
 


 


 
 
 
 